


Exhibit 10.42

EMPLOYMENT AND NON-COMPETITION AGREEMENT

        This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this "Agreement") is made
by and among Adaptec, Inc. (the "Company"), a Delaware corporation and Eric
Kelly ("Employee"). This Agreement is entered into in connection with the
acquisition of Snap Appliance by the Company (the "Acquisition") pursuant to
that certain Agreement and Plan of Merger among the Company, Snap Appliance,
Snap Appliance Acquisition Corp., and James Caccavo as Representative, dated as
of July 13, 2004, (the "Merger Agreement") and employment pursuant to this
Agreement is contingent upon the occurrence of the Acquisition and shall not
become effective until the date of the closing of such Acquisition (the
"Employment Effective Date").

RECITALS

        WHEREAS, Employee is one of a select group of key and senior management
employees of Snap Appliance and is an owner of outstanding capital stock, and/or
options to purchase outstanding capital stock, of Snap Appliance. The parties
hereto recognize that Employee has unique knowledge and experience regarding
Snap Appliance's business, and the Company desires to be assured that
confidential information pertaining to Snap Appliance's business and the
goodwill of Snap Appliance will be preserved and protected and will inure to the
benefit of the Company.

        WHEREAS, Employee acknowledges that the promises and restrictive
covenants that Employee is providing in this Agreement are reasonable and
necessary to the protection of the Company's and Snap Appliance's business and
the Company's legitimate interests in acquiring Snap Appliance pursuant to the
Merger Agreement. Employee acknowledges that he is receiving substantial capital
stock equity, cash payments, and other benefits for the consummation of the
Merger, which benefits constitute adequate consideration for the covenants in
this Agreement.

        WHEREAS, Employee understands and acknowledges that as an inducement
for, and a material condition to, the Acquisition, Employee is entering into
this Agreement and agrees and approves to the terms and conditions set forth
herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements of the parties contained herein, the Company and Employee hereby
agree as follows:

        1.    Employment and Term.    Commencing with the Employment Effective
Date, the Company agrees to employ the Employee in the position of Vice
President, General Manager. Employee's employment shall be at-will. Employee
shall report to Robert N. Stephens. The transfer of Employee's employment, or
secondment of Employee's services, at any time to any parent or subsidiary of,
or successor corporation to, the Company (including, for example, Snap
Appliance) shall be expressly permitted pursuant to this Agreement and in the
event of such a transfer, the terms of this Agreement shall continue to apply
and the parties shall execute any necessary documents to effect the continued
application of the terms of this Agreement.

        2.    Obligations to the Company.    During the employment period, the
Employee shall devote on a full-time basis Employee's business efforts and time
to the Company and will diligently follow and implement the management policies
and decisions of the Company as communicated to Employee consistent with
Employee's position and responsibilities and Employee will diligently carry out
such responsibilities. During the employment period, without the prior written
approval of the Company, the Employee shall not render services in any capacity
to any other person or entity and shall not act as a sole proprietor or partner
of any other person or entity or as an equity holder owning more than three
percent (3%) of the equity of any other business enterprise. The Employee shall
comply with the Company's written policies and rules, as they may be in effect
from time to time during the employment period.

--------------------------------------------------------------------------------




        3.    No Conflicting Obligations.    The Employee represents and
warrants to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement. The Employee represents and warrants that he will not use or
disclose, in connection with his employment by the Company any trade secrets or
other proprietary information or intellectual property in which the Employee or
any other person has any right, title or interest and that, to Employee's
knowledge, his employment by the Company as contemplated by this Agreement will
not infringe or violate the rights of any other person. The Employee represents
and warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.

        4.    Base Salary and Bonus.    Employee's base salary during the
employment period will be no less than $260,000 Dollars per year, payable on the
Company's regular payroll dates, less required withholdings. Beginning on
October 1, 2004, the employee will be eligible to participate in Adaptec's
Incentive Plan (AIP). This discretionary plan targets 50% percentage of the
employee's base salary. The Board of Directors identifies the measurement
criteria, which currently consists of company revenue achievement and operating
profit before tax goals. The AIP is generally paid on a semi-annual base. In
addition to the base pay, employee shall receive a guaranteed bonus payment of
$40,000 payable in calendar 2005 and 2006. Payments shall correspond with the
AIP payments: $27,000 in April 2005, $20,000 in October 2005, $20,000 in
April 2006, and $20,000 in October 2006. Beginning on October 1, 2004, the
employee will also be eligible to participate in the quarterly Variable
Incentive Plan (VIP) targeted at 4% of the employee's quarterly base salary. The
VIP is based on successful achievement of individual objectives mutually set
between the employee and the manager.

5.    Employee Benefits.

        (a)    Employee will be entitled to insurance, vacation and other
benefits commensurate with Employee's position in accordance with the Company's
standard policies for similarly situated employees as in effect from time to
time. Further, Employee will be entitled to enroll in the Company's other
employee benefit plans for which the employee are otherwise eligible, including
its employee stock purchase plan, medical plan, dental plan, life insurance plan
and disability plan, to the extent permitted by the terms of such plans. The
Company shall recognize Employee's prior service with Snap Appliance in
connection with its PTO policy, excluding sabbatical and company service awards,
for purposes of eligibility, vesting and levels of benefits. Sabbatical
eligibility is based on the Adaptec's hire date.

        (b)    In addition, while Employee is employed, Employee will be paid an
additional $650 per month to cover automobile expenses and related automobile
insurance coverage.

        (c)    In addition, while Employee is employed, Employee shall be
entitled, at Company's expense, to have an annual executive health exam.

6.    Stock Options.

        (a)    Information on Snap Appliance Stock Options. Any stock options
granted Employee by Snap Appliance prior to the Employment Effective Date shall
be treated as provided in the Merger Agreement. The Merger Agreement generally
provides for the assumption of stock options granted by Snap Appliance with most
terms of the applicable Snap Appliance stock option agreement (including vesting
provisions) remaining in effect, but with the number of shares and exercise
price appropriately adjusted to reflect that the stock option will cover shares
of the Company rather than Snap Appliance. The aggregate exercise price will
remain the same. The Company will provide Employee with separate notification of
the adjustments made to any Snap Appliance stock option of Employee. The vesting
on the Snap Appliance stock options are: 15% of the original grant of 4,040,000
Snap common stock options vested on September 12, 2002, 21.25% of the original
grant of 4,040,000 Snap common stock options vested on September 12, 2003 and
1.77% of the original grant of 4,040,000 Snap common stock options shall vest on
each subsequent month from and after September 12, 2003. The Company will

--------------------------------------------------------------------------------



provide Employee with separate notification of the adjustments made to any Snap
Appliance stock option of Employee.

In consideration of the benefits provided Employee under this Agreement, and as
required by the Merger Agreement to effect the Acquisition, by signing below,
Employee waives any right to acceleration of the vesting and exercisability of
the shares subject to Employee's Snap stock option(s) to which Employee was
otherwise entitled under the terms and conditions of the Snap 2002 Stock Option
and Restricted Stock Purchase Plan (for example, Section 9(b) thereunder) and/or
any existing agreements you may have with Snap, that could result from this
merger, or a later merger, consolidation, or similar event, or any other
subsequent event (including termination of your employment). Employee is not
waiving any vesting acceleration or other rights set forth in this Agreement
regarding such stock option(s).

        (b) New Option.    In accordance with the Company's Stock Option Plan,
Adaptec will recommend to the Board of Directors that employee be granted an
option to purchase 75,000 shares of Adaptec stock that will vest 6.25% per
quarter, and will be fully vested at the end of four years. These options will
be priced based upon the employee's start date. The option price will be the
previous trading day's closing price with vesting commencing on the hire date.

        7.    Management Incentive Plan.    Employee shall be designated a
participant in the Management Incentive Plan (the "MIP") instituted by the
Company pursuant to the Merger Agreement. As such you will receive a MIP Bonus
as described in Appendix I (incorporated herein by reference). Employee
understands and agrees that Employee's interest in the MIP Bonus shall be
reduced to the extent required to satisfy claims or other obligations as
provided in the Merger Agreement.

        8.    Confidentiality.    Simultaneously with the execution of this
Agreement, Employee is executing and delivering and hereby adopts and agrees to
be bound by the Company's standard Employee Proprietary Information Agreement
(the "Employee Proprietary Information Agreement").

9.    Termination of Employment.

        (a)    Termination by the Company. The Company may terminate Employee's
employment at any time and for any reason (or no reason), and with or without
Cause, by giving Employee notice in writing.

        For purposes of this Agreement, "Cause" shall mean:

                (i)    Employee's willful misconduct, or willful failure to
perform, his material duties, including Employee's willful failure to follow the
reasonable and lawful directions of the person to whom Employee reports which
are consistent with Employee's position and duties, provided that (A)  Employee
is given written notice from the Company setting forth with reasonable
specificity such misconduct or failure and giving Employee notice that failure
to cure such misconduct or failure will result in termination of Employee for
Cause, and (B) Employee fails to correct the behavior described in the notice
within thirty (30) business days following receipt of such notice.

                (ii)    Employee's conviction of a felony offense, plea of
"guilty" or "no contest" to a felony offense or a material act of dishonesty,
fraud, embezzlement, or misappropriation against the Company or its affiliates;
or

                (iii)    Employee's material breach of this Agreement or the
Employee Proprietary Information Agreement, or any material provision of any
other material written agreement between the Company and Employee, or Employee's
material breach or violation of any lawful material written employment policy of
the Company, including those prohibiting harassment of another employee, which
in any case would be materially detrimental to the results of operations of the
Employer on a consolidated basis, provided that (A) Employee is given written
notice from Company setting forth with reasonable specificity such breach and
giving Employee notice that failure to cure such breach will result in
termination of Employee for Cause and (B) Employee fails to correct the behavior
described in the notice within thirty (30) business days following receipt of
such notice.

--------------------------------------------------------------------------------




        (b)    Termination by Employee. Employee may terminate his employment at
any time for any reason, Good Reason or no reason by giving the Company written
notice.

        For purposes of this Agreement, "Good Reason" shall exist if Employee
terminates his employment within sixty (60) days of the occurrence, after the
Closing Date, of any of the following events:

                (i)    a material adverse change in Employee's position, as of
the time immediately following the Employment Effective Date;

                (ii)    the Company's relocation of Employee to an office or
location that is more than 25 miles from the office at which Employee was
originally hired to work for the Company; or

                (iii)    a reduction of more than 10% of Employee's base salary
and the target VIP and AIP percentages provided in this Agreement (other than
when made as part of a reduction in salary across all levels of management in
the Company that are then at least at Employee's level in the Company). Actual
VIP payment may range from 0% to 5% of base salary as measured by achievement of
individual quarterly objectives. Actual AIP payments may range from 0% to 100%
of base salary as measured by company operating profit before taxes and revenue
goals.

        (c)    Employee's Death or Disability. Employee's employment shall
terminate upon his death or Disability. For purposes of this Agreement,
"Disability" shall mean that Employee, at the time notice is given by the
Company, has failed to perform his duties under this Agreement after reasonable
accommodation by the Company for a period of not less than ninety
(90) consecutive days as a result of his incapacity due to physical or mental
disability, injury or illness.

        (d)    Rights Upon Termination of Employment. Upon termination of
Employee's employment for any reason described in Section 9 hereof, Employee
shall be entitled to receive all accrued and unpaid salary and vacation, if any,
through the date of such termination.

        (e)    Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. However, obligations
of the parties set forth in (a) the Company's Employee Proprietary Information
Agreement (referring to confidentiality), and (b) Section 13 (referring to
dispute resolution), Section 10 (Benefits), Section 11 (referring to
non-competition, except as set forth herein), and Section 12 (referring to
non-solicitation) of this Agreement will survive the termination of Employee's
employment, regardless of the circumstances or reasons for such termination.

10.    Termination Benefits.

        (a)    General Release. Any other provision of this Agreement
notwithstanding, Subsection (b) below shall not apply unless the Employee
(i) has executed a general release (in a form prescribed by the Company and
reasonably acceptable to Employee) of all known and unknown claims that he may
then have against the Company, any parent or subsidiary of the Company, and any
persons affiliated with the Company or any parent or subsidiary of the Company
(excluding rights or benefits Employee has hereunder and under or in connection
with the Merger Agreement) and (ii) has agreed not to prosecute any legal action
or other proceeding based upon any of such claims (excluding rights or benefits
Employee has hereunder and under or in connection with the Merger Agreement).

        (b)    Benefits. In the event that Employee's employment terminates due
to his death or Disability, or that Company terminates Employee without Cause
(for purposes of this Agreement the transfer of employment to a parent or
subsidiary corporation or other affiliate of the Company shall not be deemed a
termination of employment without Cause), or Employee quits for Good Reason,
Employee shall receive the following additional benefits:

                (i)    Cash Severance. After one year of continuous employment
with Company, the employee shall receive severance pay equal to nine months of
Base Salary.

--------------------------------------------------------------------------------




                (ii)    Benefits Continuation and Outplacement Assistance.
Company shall provide Employee with Company-paid COBRA benefits and outplacement
assistance for the same time period as set forth in Section 10(b)(i) above.

                (iii)    Assumed Option Vesting Acceleration. Company shall
accelerate all of the Employee's stock options corresponding to stock options
granted by Snap Appliance prior to the Acquisition. Stock options granted by
Adaptec will not accelerate.

                (iv)    The MIP pursuant to Appendix I.

11.    Non-Competition.

        (a)    Except as provided below, during the period commencing on the
Employment Effective Date and ending on the earlier of (I) a termination without
Cause or a resignation for Good Reason or (II) the earlier of the date two
(2) years from the Employment Effective Date or the first anniversary of
termination of his employment with the Company for Cause or without Good Reason,
including any entity that is controlled by, controls, or is under common control
with the Company (the "Restrictive Period"), Employee shall not, in any county,
state, country or other jurisdiction in which [Snap Appliance] does business as
of the date hereof (the "Territory"):

        Depending on the nature of the termination for cause, Robert N. Stephens
may mutually agree to waive the non-compete.

                (i)    directly or indirectly, alone or with others, engage in
the business of providing services which are Directly Competitive;

                (ii)    be or become an officer, director, stockholder, owner,
salesperson, co-owner, partner, trustee, promoter, founder, technician,
engineer, analyst, employee, agent, representative, supplier, compensated
consultant, advisor or manager of or to, or otherwise acquire or hold any
interest in any person or entity that engages in a business that is Directly
Competitive; or

                (iii)    knowingly permit Employee's name to be used in
connection with any person or entity who engages in activity that is Directly
Competitive;

provided, however, that nothing in this Section 11 shall prevent Employee from
owning as a passive investment less than three percent (3%) of the outstanding
equity of a corporation or other entity if Employee is not otherwise associated
directly or indirectly with such entity or any affiliate of such entity or from
owning less than an interest in a venture capital, private equity, mutual or
similar investment fund.

        (b)    For purposes of this Agreement, "Directly Competitive" means
engaging in providing in the Territory (i) products, services or technology that
directly compete with Snap Appliance's products, services or technology as
described in any price list or business plan of Snap Appliance in existence as
of the Employment Effective Date; and (ii) products, services or technology that
compete with the Company's products, services or technology as described in any
price list or business plan of the Company in existence at any time during
Employee's employment under this Agreement and with respect to which Employee
had significant involvement.

        12.    Non-Solicitation.    Employee further agrees that for one
(1) year following the termination of his employment with the Company, including
any entity that is controlled by, controls, or is under common control with the
Company, Employee shall not:

        (a)    Cause or attempt to cause any existing customer, client or
account of the Company in the area of its business to divert from, terminate,
limit or in any manner materially modify, any actual or potential business
relationship with the Company. The Employee and the Company agree that this
provision is reasonably enforced with reference to the Territory; or

        (b)    Directly or indirectly solicit for employment or conspire with
others to solicit for employment any of the Company's employees. The term
"employment" for purposes of this Subsection (b) means to

--------------------------------------------------------------------------------




enter into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise. The Employee and the Company agree
that this provision is reasonably enforced as to any geographic area in which
the Company conducts its business.

        (c)    For purposes of this Section 12, "solicit" shall not include any
employment, product, service or technology or solicitations made as part of
general public announcements, advertisements, job listings, postings, fairs or
other non-personalized solicitations made at public venues or via public media.

        13.    Obligation to Inform.    Employee must inform any person or
entity for whom Employee performs services during the Restrictive Period of
Employee's obligations under Sections 11 and 12.

        14.    Savings Clause.    In addition to Section 15(f) below, Employee
specifically agrees that the scope and terms of Sections 11 and 12 hereof are
reasonable and that it is Employee's intent and desire that Sections 11 and 12
be enforced to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought. If any particular
provision of Section 11 or Section 12 is adjudicated by a court of competent
jurisdiction to be invalid or unenforceable, the parties specifically authorize
the court making such determination to edit the invalid or unenforceable
provision with respect to its application in such jurisdiction to allow such
invalid or unenforceable provision to be valid and enforceable to the fullest
extent allowed by law or public policy. If such adjudication is overturned on
appeal, then such otherwise invalid or unenforceable provision shall be restored
with full force and effect. If for any reason the determination in any binding
arbitration proceeding is that any provision of Sections 11 and 12 is
unenforceable as drafted, such provision shall be interpreted so as to give
greatest effect to the intent of the parties at the time this Agreement was
entered into.

15.    Miscellaneous.

        (a)    Notices. Any and all notices permitted, or required, to be given
under this Agreement must be in writing. Notices will be deemed given (i) when
personally received or when sent by facsimile transmission (to the receiving
party's facsimile number), (ii) on the first business day after having been sent
by commercial overnight courier with written verification of receipt, or
(iii) on the third business day after having been sent by registered or
certified mail from a location on the United States mainland, return receipt
requested, postage prepaid, whichever occurs first, at the address set forth
below or at any new address, notice of which will have been given in accordance
with this Section 15(a):

the Company:      
Adaptec, Inc.
691 South Milpitas Blvd.
Milpitas, CA 95035
Attention: General Counsel
 
 
with a copy to:
 
   
Fenwick & West LLP
801 California Street Mountain View, CA 94041
Attention: Dennis DeBroeck
 
 
If to Employee:
 
   
(insert your address)
 
   


--------------------------------------------------------------------------------


 
   


--------------------------------------------------------------------------------


 
   


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------



with a copy to Employee's counsel as designated by Employee from time to time.

        (b)    Amendments. This Agreement may not be changed or modified in
whole or in part except by a writing signed by the party against whom
enforcement of the change or modification may be sought.

        (c)    Successors and Assigns. This Agreement will not be assignable by
either Employee or the Company, except that the rights and obligations of the
Company under this Agreement may be assigned to a corporation which becomes the
successor to the Company as the result of a merger or other corporate
reorganization and which continues the business of the Company or Snap
Appliance, or any other parent or subsidiary of the Company, provided that the
Company guarantees the performance by such assignee of the Company's respective
obligations hereunder.

        (d)    Governing Law. This Agreement will be governed by and interpreted
according to the substantive laws of the California without regard to such
state's laws on conflicts of laws.

        (e)    No Waiver. No failure on the part of the Company or Employee to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Company or Employee in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such
power, right, privilege or remedy; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. Neither the Company
nor Employee shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party, and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

        (f)    Severability. Employee and the Company recognize that the
limitations contained herein are reasonably and properly required for the
adequate protection of the interests of the Company. If for any reason a court
of competent jurisdiction or binding arbitration proceeding finds any provision
of this Agreement, or the application thereof, to be unenforceable the remaining
provisions of this Agreement will be interpreted so as best to reasonably effect
the intent of the parties. The parties further agree that a court of competent
jurisdiction is authorized to replace any such invalid or unenforceable
provisions with valid and enforceable provisions designed to achieve, to the
extent possible, the business purposes and intent of such
unenforceableprovisions.

        (g)    Counterparts. This Agreement may be executed in counterparts
which when taken together will constitute one instrument. Any copy of this
Agreement with the original signatures of all parties appended will constitute
an original.

        (h)    Specific Performance; Remedies. Employee agrees that in the event
of any breach by Employee of any covenant, obligation or other provision
contained in this Agreement, the Company shall be entitled (in addition to any
other remedy that may be available), to the extent permitted by applicable law,
to seek (a) a decree or order of specific performance to enforce the observance
and performance of such covenant, obligation or other provision and (b) an
injunction restraining such breach. The rights and remedies of the parties
hereunder are not exclusive of or limited by any other rights or remedies which
the parties may have, whether at law, in equity, by contract or otherwise, all
of which shall be cumulative (and not alternative). Without limiting the
generality of the foregoing, the rights and remedies of the parties hereunder,
and the obligations and liabilities of the parties hereunder, are in addition to
their respective rights, remedies, obligations and liabilities under the law of
unfair competition, misappropriation of trade secrets and the like. This
Agreement does not limit the obligations or the rights of the parties (or any
affiliate of the parties) under the terms of (a) the Employee Proprietary
Information Agreement; or (b) the terms of any other agreement between Employee
and the Company, including, without limitation, the Merger Agreement and any
directors' or officers' indemnification agreement. If any legal action or other
legal proceeding relating to this Agreement or the enforcement of any provision
of this Agreement is brought against any party to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys' fees, costs and

--------------------------------------------------------------------------------




disbursements (in addition to any other relief to which the prevailing party may
be entitled). Neither Adaptec nor any affiliate shall have any right of setoff
for any amounts herein, except for the escrow obligations to fund
indemnification pursuant to the Merger Agreement.

        (i)    Arbitration.

                (i)    At the option of either party, any and all disputes or
controversies, whether of law or in equity, and of any nature whatsoever arising
from or respecting this Agreement, unless otherwise expressly provided herein,
shall be decided by binding arbitration.

                (ii)    The arbitrators shall be selected as follows: In the
event the Company and the Employee agree on one arbitrator, the arbitration
shall be conducted by such arbitrator. In the event the Company and the Employee
do not agree on one arbitrator, the Company and the Employee shall each select
one independent, qualified arbitrator and these two arbitrators shall select a
third arbitrator, the Company reserves the right to reject any individual
arbitrator who shall be employed by or affiliated with a competing organization.

                (iii)    Arbitration shall take place at San Jose, California,
or any other location mutually agreeable to the parties. At the request of
either party, arbitration proceedings will be conducted in secrecy. In such case
all documents, testimony and records shall be received, heard and maintained by
the arbitrators in secrecy under seal, available for inspection only by the
Company and the Employee and their respective attorneys and their respective
experts who shall agree in advance and in writing to receive all such
information confidentially and to maintain such information in secrecy until
such information shall become generally known. The arbitrators, who shall act by
majority vote, shall be able to decree any and all relief of any equitable
nature, including, but not limited to, such relief as a temporary restraining
order, a temporary or a permanent injunction, or both, and shall also be able to
award damages (with or without an accounting), costs and reasonable attorneys'
fees. The decree or judgment of an award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

                (iv)    Reasonable notice of the time and place of arbitration
shall be given to all persons, other than the parties, as shall be required by
law, in which case such persons or their authorized representatives shall have
the right to attend and participate in all the arbitration hearings to the
extent and in such manner as the law shall require.

        (j)    Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

        (k)    Entire Agreement. This Agreement, the exhibits and Appendix
Attached hereto, and the Merger Agreement constitute the entire understanding
and agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect to the subject matter hereof. This Agreement shall
supersede any prior employment agreement, except as otherwise provided in
Section 10 hereof. This Agreement supersedes any bonus plan maintained by Snap
Appliance, and Employee acknowledges that no payments, whether in stock or cash,
will be made under any such bonus plan. The express terms hereof control and
supersede any course of performance or usage of trade inconsistent with any of
the terms hereof. This Agreement will be binding upon Employee and Employee's
representatives, executors, administrators, estate, heirs, successors and
assigns, and will inure to the benefit of the Company and its successors and
assigns. The parties agree that this Agreement shall not be interpreted against
any party solely because this Agreement was drafted by attorneys for the Company
and Employee. Employee agrees that Employee has been given the opportunity to
consult with its own counsel in reviewing this Agreement and agrees that neither
Fenwick & West LLP nor O'Melveny & Myers LLP is representing Employee in such
negotiations.

--------------------------------------------------------------------------------




        (l)    Employment Not Inconsistent with Other Duties. Employee
represents that his employment is not in violation of, or inconsistent with, any
agreement or duties to any person or entity, including any previous employer or
other person or entity with whom Employee has or has had a business, consulting
or other service relationship.

        (m)    Withholding Taxes. All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by law.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is made and effective as set forth herein
contingent upon the occurrence of the Acquisition.


EMPLOYER:
 
 
ADAPTEC, INC.
 
 

Name:

 

/s/  MARSHALL L. MOHR      

--------------------------------------------------------------------------------



 

 
Title:
 
VP & CFO

--------------------------------------------------------------------------------


 
 

EMPLOYEE:


Signature:
 
/s/  ERIC KELLY      

--------------------------------------------------------------------------------


 
 
Print Name:
 
Eric Kelly

--------------------------------------------------------------------------------


 
 

Attachment: Appendix I

--------------------------------------------------------------------------------



APPENDIX I
to Employment and Non-Competition Agreement
Between Eric Kelly and Adaptec, Inc.,
dated July 13, 2004

        Employee and Company agree that this Appendix shall be made part of the
Employment and Non-Competition Agreement between Eric Kelly and Adaptec, Inc.
dated July 13, 2004 (the "Agreement"). Any capitalized terms not defined herein
shall have the same meaning as set forth in the Agreement.

        The Company is offering you an incentive bonus of $ 3,900,000 (the "MIP
Bonus"). 30% of the MIP bonus will be paid in your first Adaptec payroll check.
The remaining 70% will be payable over eight quarterly installments commencing
with the first periodic payroll date of the Company that occurs after 90 days
after the closing date of the Acquisition and ending on the first periodic
payroll date of the Company after the two (2) year anniversary of the closing
date of the Acquisition (the end of each such quarterly period being a "Vesting
Date").

        The Company shall be entitled to deduct and withhold from any payment of
your MIP Bonus: (i) the amounts required to be deducted and withheld under any
federal, state, local or foreign law and (ii) an amount necessary to satisfy
Employee's pro rata portion of any Company claims for damages under the Merger
Agreement subject to the same limitations set forth with respect to the
indemnification obligations of the Effective Time Holders (as defined in the
Merger Agreement); provided that any such withholdings shall be withheld from
the fifth MIP Bonus payment otherwise payable to you at the fifth Vesting Date
and shall be in an amount equal to your pro rata share of the total dollar
amount of any resolved Company claim for damages allocated to the MIP Bonus
pursuant to the Merger Agreement.

        In the event you cease to be employed by the Company prior to a Vesting
Date, any unvested portion of your MIP Bonus shall be forfeited and canceled;
provided, however, if your employment with the Company is terminated by the
Company without Cause (other than to permit you to commence employment with a
parent or subsidiary corporation or other affiliate of the Company) or
terminates for Good Reason or if you die or become Disabled prior to the first
period payroll date following the second anniversary of the closing date of the
Acquisition, you shall be eligible to receive the remaining amount of your MIP
Bonus within fifteen (15) days following the date of such termination.

--------------------------------------------------------------------------------


